Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaska Tomic on 1/27/2022.
The application has been amended as follows: 
(CURRENTLY AMENDED) A process for the manufacture of monosilanes of the general formula (I):

	RxSiHyClz		(I), 

wherein R is an organyl group which is selected from the groups consisting of: alkyl, aryl, alkenyl, alkynyl, alkaryl, aralkyl, aralkenyl, aralkynyl, cycloalkyl, cycloalkenyl, cycloalkynyl, cycloaralkyl, cycloaralkenyl, and cycloaralkynyl,
	x = 1 to 3,
	y = 1 to 3,
	z = 0 to 3, and
	x + y + z = 4,
comprising: 

the step of subjecting a silane substrate comprising one or more silanes, selected from the group consisting of:


RaSiHbClc	(II)

wherein R is as defined above,
	a = 1 to 3,
	b = 0 to 3,
	c = 0 to 3 and 
	a + b + c = 4, and
	
b) disilanes of the general formula (III)

	ReSi2HfClg		(III)

wherein R is as defined above, 
	e = 1 to 5,
	f = 0 to 5,
	g = 0 to 5 and
	e + f + g = 6,  

c) carbodisilanes of the general formula (IV)

	Rm(SiCH2Si)HnClo		(IV)

wherein R is as defined above,
	m = 1 to 5,
	n = 0 to 5,
	o = 0 to 5 and
	m + n + o = 6 
to a reaction 
in the presence of one or more compounds (C) selected from the group consisting of:
phosphanes R13P, wherein R1 is hydrogen or an organyl group as defined and can be the same or different, and
amines R13N, wherein R1 is hydrogen or an organyl group as defined and can be the same or different, 
wherein the process for the manufacture of monosilanes is carried out without supply of hydrogen chloride and in the absence of AlCl3, and
optionally a step of separating the resulting monosilanes of the general formula (I), 
with the provisos 
(i)	at least one silane of the formula (II), (III) or (IV) has at least one chlorine substituent at the silicon atom, 
and at least one of the following provisos (ii) and (iii):
(ii) at least one of the silane of the formula (II), (III) or (IV) has at least one hydrido substituent at the silicon atom, and
(iii) step A) is carried out in the presence of one or more hydride donors.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the approved terminal disclaimer (see file wrapper 1/13/2022), the double patenting rejection of record is withdrawn.  In view of Applicant amendment, the objection of record is withdrawn.
With respect to art rejections, art was previously made of record and overcome by amendment and argument.  Specifically, see the final action mailed 12/17/2021 pages 2 and 3 to see the response to Applicant argument and amendment (incorporated by reference herein).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622